Citation Nr: 9928946	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  99-04 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to waiver of recovery of charges for Department 
of Veterans Affairs (VA) medical care, including the question 
of whether the charges were properly created.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 decision by the Chief Financial 
Officer, VA Medical Center (MC) in Iowa City, Iowa.  


REMAND

In December 1997, a VA Health Eligibility Center (HEC) audit 
determined that the veteran exceeded the means test threshold 
income which he had reported to VA in 1996 and that, 
therefore, he would be responsible for co-payments for the 
cost of medical care he had received, as a Category C 
veteran, for the time period June 13, 1996 through October 7, 
1997.  That action generated a bill for services rendered at 
the VA Medical Center in Iowa City, Iowa.  

The claims folder contains a copy of an income verification 
form summarizing the income information obtained by VA from 
outside sources.  It shows various investments, including a 
trust fund, and transactions which the veteran had had with 
A. G. Edwards and Sons, Inc..  In February 1998, the veteran 
reported that his trust fund had been transferred to 
Northwest Bank and Trust Co. in Davenport, Iowa.  The claims 
folder does not contain the cited reports from the IRS and 
SSA.

The veteran was offered an opportunity to review income 
reports from the Internal Revenue Service (IRS) and from the 
Social Security Administration (SSA) and to provide any 
information that would assist in determining his correct 
income.  Among the financial information submitted by the 
veteran during the course of this appeal is the first page of 
his Federal individual income tax report, Form 1040, for the 
years 1995, 1996, and 1997.  He contends that those forms 
support his claim that his income was below the means test 
threshold for free VA medical care.  The remainder of those 
forms, as well as the associated schedules and attachments 
have not been made available to VA.

In September 1999, after the case had been transferred to the 
Board, the veteran clarified his desire to appear before a 
member of the Board by means of a video teleconference at the 
VA Regional Office (RO) in Des Moines.  That video 
teleconference has not yet been scheduled.  

The appellant has requested waiver of the subject 
indebtedness, to include a determination as to the validity 
of its creation.  To date, the Iowa City medical center has 
documented adjudication only of the validity of the debt's 
creation.  The basis for not waiving recovery of the debt has 
not been indicated ( e.g., creation of the debt involved 
fraud or misrepresentation of a material fact, or recovery of 
the indebtedness would be against equity and good 
conscience).  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.956, 1.962, 
2.6(e)(4)(i).  Whether action of the appellant in the 
creation of the debt bars waiver, or whether collection of 
such a debt violates the principles of equity and good 
conscience, are questions which must be considered by a 
Committee on Waivers and Compromises (CWC).  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 1999); 38 C.F.R. §§ 1.955, 
1.956(a)(1)(iii)(2), 1.962 (1998).

In the Statement of the Case, the veteran was informed that 
the regulations pertinent to his case were Public Laws 101-
508, 102-568, and 103-66.  However, all applicable statutes 
and regulations were not identified, nor was the veteran 
provided with the text of applicable statutes and 
regulations.

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions:

1.  All income reports from outside 
sources, including the Internal Revenue 
Service (IRS) and the Social Security 
Administration (SSA), utilized in the 
December 1997 HEC audit, should be 
associated with the claims folder.


2.  The veteran should be contacted and 
asked to provide complete documentation 
from his income tax reports for 1995, 
1996, and 1997, including a complete Form 
1040 and all associated schedules and 
attachments.  

3.  Thereafter, the RO should undertake 
any other indicated development and then 
readjudicate the issue of entitlement to 
waiver of recovery of charges for VA 
medical care, including the question of 
whether the charges were properly 
created.  If, after review of the 
complete documentation, it is determined 
that the VA medical charges were properly 
created, the veteran's request for waiver 
of recovery of the indebtedness should be 
considered by a CWC.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
on all issues remaining in appellate 
status and afforded an opportunity to 
respond.  The SSOC must include citation 
to and the text of all applicable laws 
and regulations.  

4.  The veteran should be scheduled for a 
videoconference hearing before a Member 
of the Board at the Des Moines RO.

By this remand, the Board intimates no opinion as to the 
final disposition of the appeal.  The appellant need take no 
action until he is otherwise notified.  It must be 
emphasized, however, that he does have the right to submit 
any additional evidence 

and/or argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


